Citation Nr: 1035457	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability with
     radiculopathy.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a chronic digestive 
disorder.

8.  Entitlement to service connection for a tumor on the left 
side of the torso.

9.  Entitlement to service connection for a facial nerve 
condition.

10.  Entitlement to service connection for the residuals of a 
head injury to include a
       scar.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for a prostate disability.

13.  Entitlement to service connection for glaucoma.

14.  Entitlement to service connection for acne and 
pseudofolliculitis barbae.

15.  Entitlement to service connection for a dermatological 
disorder of the arms and
       torso.

16.  Entitlement to service connection for chloracne secondary to 
Agent Orange
       exposure.

17.  Entitlement to service connection for multiple myelomas 
secondary to Agent
       Orange exposure.

18.  Entitlement to an initial rating higher than 10 percent for 
tinnitus.

19.  Entitlement to higher initial staged ratings for post-
traumatic stress disorder and
       earlier effective dates for those ratings (rated 
noncompensably prior to 
       November 16, 2009, and 30 percent from then).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1964 
to January 1967 and from January 1968 to December 1971.  He also 
performed active duty for training (hereinafter: ACDUTRA) and 
inactive duty training with Reserve components at unverified 
dates.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter: the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  

In March 2006, the Board reopened a claim for service connection 
for left ear hearing loss disability, but denied service 
connection for impaired vision, for peripheral neuropathy, and 
for non-Hodgkin's lymphoma.  The remaining issues were remanded 
for development.  In December 2009, VA's Appeals Management 
Center (hereinafter: AMC) granted service connection for tinnitus 
and PTSD.  Initial ratings and effective dates were assigned.  

In May 2010, the Veteran, through his representative, expressed 
dissatisfaction with the initial PTSD and tinnitus ratings and 
with the effective dates for the PTSD ratings.  No statement of 
the case (hereinafter: SOC) has been issued addressing these 
issues.  In accordance with 38 C.F.R. § 19.26, unless the matter 
has been resolved by a grant of benefits or the NOD is withdrawn 
by appellant or his representative, the agency must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

Entitlement to an initial rating higher than 10 percent for 
tinnitus and entitlement to higher initial ratings for PTSD and 
earlier effective dates for those ratings are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required of him.


FINDINGS OF FACT

1.  The Veteran is a combat veteran.  

2.  The Veteran did not undergo a separation examination 
following his second period of active military service.  

3.  A February 1987 RO rating decision concedes that an upward 
shift in hearing thresholds occurred during active service.  

4.  The Veteran has competently and credibly reported a 
noticeable hearing loss since noise exposure during active 
service.  

5.  The Veteran's bilateral hearing loss meets VA's disability 
requirements.  

6.  Evidence of intercurrent cause for a bilateral hearing loss 
disability has not been submitted.  

7.  There is a medically sound basis for a VA health professional 
to attribute the current hearing loss to noise exposure in 
service.  

8.  A December 1967 separation examination report clearly notes 
chronic headaches.  

9.  The Veteran has offered competent, credible testimony and lay 
evidence of continuity of headaches since active service.  

10.  A recent diagnosis of migraines, which cannot be dissociated 
from active service, has been offered.  

11.  Evidence of intercurrent cause for migraines has not been 
submitted. 

12.  The Veteran has denied that he had a cervical spine injury 
or other event during active service that might cause traumatic 
arthritis of the cervical spine.  

13.  The Veteran competently and credibly reported the onset of 
neck pain in 1980, about nine years following his separation from 
active military service in 1971.  

14.  There is no competent evidence upon which to link cervical 
arthritis/disc disease to any training period with Reserve 
components.  

15.  Presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309 for chronic diseases such as cervical arthritis are not 
available for period of ACDUTRA or inactive duty training.  

16.  The Veteran has denied that he had a lumbar spine injury or 
other event during active service that might cause traumatic 
arthritis of the lumbar spine.  

17.  The Veteran reported the onset of back pain in 1980; which 
is about nine years following his separation from active military 
service.  

18.  There is no evidence upon which to link lumbar spine 
arthritis to any period of active military service or any Reserve 
component training period following active military service.  

19.  External hemorrhoids arose during active military service 
and have recurred periodically since then.  

20.  A favorable service department line of duty determination 
concerning external hemorrhoids was made in 1969.  

21.  External hemorrhoids are shown on current VA examination.

22.  Competent evidence of a current digestive disorder has not 
been submitted.

23.  The Veteran has provided credible, competent evidence that a 
tumor of the left torso began to appear in 1970.  

24.  A diagnosis of librolipoma has been offered to explain the 
tumor of the left side of the torso.  

25.  The medical evidence does not dissociate the librolipoma of 
the torso from active military service.  

26.  Medical evidence tending to show that a current facial nerve 
condition exists has not been presented.

27.  Medical evidence of a residual of a head injury has not been 
submitted.

28.  A claimed laceration scar on the left forehead is not 
visible.  

29.  The medical evidence dissociates an erectile dysfunction 
from active military service.

30.  The medical evidence dissociates an enlarged prostate gland 
from active military service.

31.  The medical evidence dissociates glaucoma from active 
military service and from any service-connected disability.

32.  A favorable service department line of duty determination 
concerning a skin rash was made in September 1968.  

33.  Acne of the face, pseudofolliculitis barbae on the neck, and 
a dermatitis rash of the arms and torso arose during active 
military service and have recurred periodically since then.  

34.  Medical evidence of chloracne or multiple myeloma has not 
been submitted.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1154 (b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).

2.  Migraines were incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303.

3.  A cervical spine disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  A lumbar spine disability with radiculopathy was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

5.  External hemorrhoids were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303.

6.  A chronic digestive disorder was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

7.  A librolipoma tumor on the left side of the torso was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

8.  A facial nerve condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).

9.  Residuals of a head injury, including a scar on the forehead, 
were not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1116, 1154 (b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303.

10.  Erectile dysfunction was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154 (b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.

11.  An acquired prostate disability was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154 
(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

12.  Glaucoma was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154 (b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303.

13.  Acne of the face, pseudofolliculitis barbae on the neck, and 
a dermatitis rash of the arms and torso were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

14.  Chloracne and multiple myeloma were not incurred in or 
aggravated by active military service, nor may they be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice letters were sent to the claimant in February 2002, 
November 2002, November 2004, April 2006, and August 2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, notice letters were sent in April 2006 and November 
2008.  These letters meet the requirements set forth in Dingess.

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical reports identified.  A hearing was provided.  The 
claimant was afforded VA medical examinations in November 2009. 
Neither the claimant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of these claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as arthritis and 
other organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 
& Supp. 2009).  

VA regulations contain further provisions for a presumption of 
service connection for certain cancers for those exposed to 
herbicides during active service.  See 38 C.F.R. § 3.309(e) 
(2009).  The specified diseases for which presumptive service 
connection is available are: chloracne and other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and certain 
soft tissue sarcomas.  38 C.F.R. § 3.309(e) (2009).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence in order 
to prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
	
The term "active military, naval, or air service," includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty or from myocardial infarction or cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b).  

The Court has indicated that given the broad guidelines for what 
activities are considered combat with the enemy, an enemy mortar 
attack or performing perimeter guard duty might be considered to 
be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997) (mortar fire while on convoys or guard duty, or being 
fired upon, might be construed as combat-related).  Research 
performed by the U.S. Army and Joint Services Records Research 
Center (JSRRC) confirms that the Veteran was subjected to enemy 
mortar and rocket attacks while serving in Vietnam.  He also 
reported performing guard duty at various outposts in Vietnam.  
These events strongly suggest that the Veteran is a combat 
veteran. 

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is sufficient 
to place the issue of participation in combat in relative 
equipoise.  Applying the benefit of the doubt doctrine, the issue 
is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, it is at least as likely as not that the veteran did 
engage in combat with the enemy.  This means that his service 
connection claims must be afforded the benefits of 38 U.S.C.A. 
§ 1154(b).  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion in this matter is 
of little value because the determination involves a question 
that only medical experts may address.  

Bilateral Hearing Loss Disability 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary 
[of VA] posited that where the regulatory threshold requirements 
for hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system, and post-service test results that 
meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities 
must evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometry test results resulting in an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometry testing produces 
findings meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385 (2009), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The Veteran's Service Treatment Reports (STRs) note normal 
hearing at entry into active service.  He served with Army 
artillery forces during his first period of active service and 
then completed a pre-discharge medical history questionnaire in 
December 1966.  On that questionnaire, he checked "no" to a 
history of hearing loss.  A December 1966 separation examination 
report reflects normal hearing at certain tested frequencies, but 
audiometric data was not recorded for either ear at 250, 3,000, 
6,000, and 8,000 Hertz.  

The Veteran served with the Air Force during his second period of 
active service.  There is no entrance or discharge examination 
report or medical history questionnaire for this period of active 
service.  Audiometric data for this period of service is 
unavailable.  His service personnel records reflect that he was 
an aircraft mechanic during this period of active service and 
that he served in Vietnam during this period.  

STRs from later-dated Reserve component service include an Air 
Force Form 1480 that notes left ear hearing loss from September 
1979, although a September 1979 Reserves enlistment examination 
report contain an audiometry report that shows all frequencies 
within VA's normal hearing limits, bilaterally.  Nevertheless, 
the examiner did annotate, in the diagnosis section of the 
examination report, that left ear mild hearing loss was 
demonstrated in the lower frequencies.  

A March 1981 medical history questionnaire indicates that the 
Veteran checked "yes" to a history of hearing loss.  An April 
1983 STR notes a 10-year history of hearing loss.  On an April 
1983 medical history questionnaire, the Veteran checked "yes" 
to a history of hearing loss.  

In May 1986, the Veteran submitted his original claim for VA 
disability benefits, claiming that he acquired a left ear hearing 
loss disability during his second period of active service.  

A July 1986 VA audiogram confirmed a left ear hearing loss 
disability and normal right ear hearing.  An April 1987 periodic 
physical examination report notes a 15-year history of left ear 
hearing loss.  An April 1987 medical history questionnaire notes 
left ear hearing difficulty for 14 to 15 years, not felt to be 
duty-related.  Later-dated STRs, such as a September 1991 
periodic physical examination report, also note left ear hearing 
loss and normal right ear hearing.  

In October 1998, the Veteran requested service connection for 
right ear hearing loss.  In August 2001, the Veteran again 
requested service connection for hearing loss and reported that 
June 2001 private audiometry showed bilateral hearing loss.  He 
submitted a private report dated in August 2001 that notes mixed 
left ear hearing loss and left otosclerosis.  Stapedectomy was 
discussed.

In March 2002, the Veteran reported that during Army service in 
the late 1960s he was exposed to two howitzer explosions and 
suffered temporary hearing loss.  He reported that his hearing 
loss has progressed since then.  He submitted a July 2001-dated 
private audiometry report that notes bilateral asymmetric hearing 
loss, worse on the left.  

In June 2002, the Veteran reported that his hearing loss began 
during his Vietnam tour (September 1970 to May 1971), and 
progressed since then.

A June 2005 private ear examination report notes that the Veteran 
had a left-sided hearing loss since a blast injury that occurred 
in Oklahoma.  The current impression was left-sided otosclerosis.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that a physician had opined that military 
service noise exposure contributed to his hearing loss.  During 
the hearing, he recalled that enemy mortar attacks at Cam Ranh 
Bay Air Base, Republic of South Vietnam, occurred every night.  

In March 2006, the Board reopened a claim for service connection 
for left ear hearing loss and then remanded the case for an 
examination to determine the nature and etiology of the Veteran's 
bilateral hearing loss disability.  

In March 2007, the Veteran reported that at the time of his 
second discharge from active service in December 1971, he 
suffered from bilateral hearing loss.  He recalled that no 
discharge examination was offered.  In April 2007, he reported 
that his noise exposure during active military service included 
noisy jet engines, cannon blasts, and a howitzer explosion.  

In December 2009, a VA audiologist evaluated the Veteran's 
hearing and offered a diagnosis of mild to moderate right-sided 
sensorineural hearing loss and moderate to profound left-sided 
mixed hearing loss.  Although the audiologist related tinnitus to 
active service noise exposure, the audiologist dissociated 
bilateral hearing loss disability from active service on the 
basis that a hearing loss disability was not documented until 
many years later and a 1979 audiometry evaluation showed normal 
hearing. 

From the above facts, the salient features of the claim are that 
the Veteran was not offered a separation examination in December 
1971 to determine whether he had, in fact, acquired a hearing 
loss disability.  A February 1987 RO rating decision concedes, 
however, than an upward shift in hearing thresholds occurred 
during active service.  It is clear that his bilateral hearing 
loss now meets VA's disability requirements.  Evidence of 
intercurrent cause for the bilateral hearing loss disability has 
not been submitted.  The recent VA audiologist has conceded that 
noise exposure during active service was sufficient to cause 
chronic tinnitus, but then doubted that this noise exposure might 
have contributed to a hearing loss disability.  The Veteran's 
statements and testimony concerning noise exposure during service 
are credible, as they are consistent with his service record.  
Moreover, as a combat veteran, his claim of a noticeable hearing 
loss beginning during active service, even without medical 
evidence of such, is enough to place the issue in relative 
equipoise.  The Board concludes therefore that there is a 
medically sound basis for a VA health professional to attribute 
the current hearing loss to noise exposure in service.  

The December 2009 VA audiologist felt that a 1979 audiometry 
report negates the Veteran's complaints of noticeable hearing 
loss beginning during active service.  Other STRs reflect, 
however, that a left ear hearing loss was specifically noted in 
1979 and a 1983 STR notes a 10-year history of hearing loss.  The 
above-mentioned medical opinion is not persuasive, as the 
rationale does not explain how noise exposure could cause 
tinnitus, but not cause or at least contribute to hearing loss, 
especially in light of the 1983 notation of a 10 year history of 
hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 
461 (1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a bilateral hearing loss 
disability will be granted.

Chronic Headaches

The STRs note complaints of headaches during the first period of 
active military service.  On a December 1966 medical history 
questionnaire completed just prior to separation from his first 
period of active service, the Veteran checked "yes" to a 
history of frequent or severe headache.  The examiner 
specifically noted that chronic headaches did not respond to 
medication.  A December 1966 ophthalmology examination was 
performed because of headaches.  No ocular abnormality was found.  
A final STR dated in January 1967, just prior to separation, 
notes that the Veteran reported to the Fort Sill Emergency Room 
with a headache.  He reported fairly frequent headaches, frontal 
and behind the eyes.  Fiorinal(r) was prescribed.  

December 1968 and November and December 1970 STRs also note 
headaches.  There is no discharge examination report or medical 
history questionnaire for the second period of active service.  
Later-dated STRs from Reserve component service note complaints 
of headaches and/or dizziness at various times.  A November 1981 
VA clinical record notes frequent headaches.

In May 1986, the Veteran submitted his original claim for VA 
disability benefits, although he did not claim service connection 
for headaches until August 2001.  In August 2001, he reported 
that headaches accompanied loss of vision.  In February 2002, he 
added that headaches had been present since discharge from active 
military service.  

An August 2002 RO rating decision that denied service connection 
for headaches erroneously notes that the active service discharge 
examination report does not note chronic headaches.  A February 
2004 SOC repeats this erroneous information.  These notations are 
erroneous because on the December 1966 medical history 
questionnaire, an examiner specifically noted the Veteran's 
chronic headaches.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that headaches arose during active service 
and that Providence Hospital reports would contain a current 
diagnosis for these.  He recalled having fallen from a ladder and 
lacerating his skull during active service and he felt that his 
headaches could be related to that injury.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of the claimed headaches.  

In November 2009, a VA neurologist evaluated the Veteran's 
headaches and offered a diagnosis of recurrent mild migraines, 
etiology unknown.  

The salient features of this claim set forth above are that the 
separation examination report of December 1966 clearly notes the 
onset of chronic headaches.  Clinical records since then 
substantiate the Veteran's claim of continuous recurring 
headaches.  The recent VA examiner offered a diagnosis of 
migraines and did not dissociate these migraines from active 
service.  Evidence of intercurrent cause for migraines has not 
been submitted.  The Veteran's statements and testimony 
concerning the onset of headaches during active service are 
credible and competent.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for migraines will therefore 
be granted.

Cervical Spine Disability

The STRs do not reflect a relevant complaint or injury during 
active service; however, there is no discharge examination report 
or medical history questionnaire from the second period of active 
service, upon which the Veteran might have reported such a 
complaint.  A May 1983 Reserve component STR notes that the neck 
was supple.  A February 1989 Reserve components STR notes private 
neck surgery on October 11, 1988, for anterior cervical 
diskectomy at C4-C7.  

In May 1986, the Veteran submitted his original claim for VA 
disability benefits, although he did not claim service connection 
for a neck disorder.  

April and July 1988 private X-rays showed degenerative changes of 
the cervical spine.  A November 1997 private clinical report 
notes that the Veteran had been in an auto accident that day.  
His vehicle was rear-ended by another vehicle while parked.  He 
reported neck stiffness.  He denied any previous neck problem.  
The assessment was minimal myositis involving the neck and dorsal 
spine.  

A letter of June 2000, from a Dr. Kole to a Dr. Deen, notes 
numbness of the left cheek and neck.  The letter states, "There 
has been no injury...He said the symptoms have been present for 
probably five to six months."  The doctor recommended a magnetic 
resonance imaging (MRI) study of the cervical spine.  

In August 2001, the Veteran reported that a nervous condition 
radiated down his neck; however, he had no other neck complaint. 

VA provided physical therapy for the Veteran's neck pains at 
various times during 2002.  A June 2002 report notes cervical 
spondylosis with left arm numbness.  

In September 2005, the Veteran testified before the undersigned 
Veteran's law judge that he did not know of a neck problem during 
active service, but within six months of discharge, he was X-
rayed and "back problems" were found.  He recalled that they 
found a herniated disk.  He then revised the six-month time 
interval to "about a year" after discharge from active service.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of any cervical spine disorder.  

In November 2007, the Veteran attributed any cervical spine 
disability to active military service, including service in 
Vietnam.    

In November 2009, a VA neurologist evaluated the Veteran's spine.  
During the examination, the Veteran reported the onset of neck 
pain in 1980.  There had been no injury, but the neck simply 
began hurting, the Veteran reported.  The examiner noted a lumbar 
laminectomy in 2002, but did not mention a cervical diskectomy of 
October 1988.  The diagnosis was cervical degenerative 
arthritis/disc disease.  The etiology was unknown.  

The salient features of this claim are that the Veteran has 
denied that he had a cervical spine injury or other event during 
active service that might cause traumatic arthritis of the 
cervical spine.  He reported the onset of neck pain in 1980; 
about nine years following his separation from active military 
service in 1971.  Although he served with Reserve components at 
various times after active service, there is no evidence upon 
which to link cervical arthritis to any such training period.  
The presumptions for service connection chronic diseases, such as 
arthritis, that become compensably disabling within a year of 
discharge are not available for ACDUTRA or inactive duty 
training.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Therefore, 
even though the recent VA examiner did not dissociate cervical 
spine arthritis from active service, there is no medical basis on 
which to attribute this disorder to active military service or to 
Reserve component service after active service.  Presumptive 
service connection for arthritis as a result of herbicide 
exposure is not available.  

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  Washington, supra.  
However, lay evidence may not be used to establish an etiology.  
38 C.F.R. § 3.159; Espiritu, supra.  The Veteran's etiology 
opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a cervical spine disability 
must be denied.  

Lumbar Spine Disability 

The STRs do not reflect a relevant complaint or injury during 
active service; however, there is no discharge examination report 
or medical history questionnaire from the second period of active 
service, upon which the Veteran might have reported such a 
complaint.  The spine was examined and found normal in April 
1983.  

A November 1997 private clinical report notes that the Veteran 
had been in an auto accident that day.  His vehicle was rear-
ended by another vehicle while parked.  The assessment was 
minimal myositis involving the neck and dorsal spine.  

In August 2001, the Veteran reported that back symptoms arose in 
1969 during service in Vietnam.  He attributed the disability to 
pushing and pulling helicopters around the maintenance area.  He 
reported private treatment for sciatica in May 1979 at Elliott 
Medical Center.  He reported that while working at Selfridge Air 
National Guard Base, Michigan, in 1987, he aggravated an old back 
injury while moving office furniture.  He reported additional 
private treatment from January 1988 through December 1995 by V. 
Gilreathe, M.D. and at St. John's Hospital from 1988 to 2000.  He 
also listed other private and VA suppliers of low back treatment.

A May 1998 private MRI study shows disc herniation and/or bulging 
at L3 to L5.  Radiculopathy is noted at various times.  A January 
2001 private report notes a long history of back pains that had 
been successfully treated with epidural injections 8 years 
earlier.  A March 2001 report notes a history of back pain that 
began in 2000, with no prior injury.  In April 2001, the Veteran 
underwent lumbar laminectomy.  

In August 2004, the Veteran again reported that his back symptoms 
arose during service in Vietnam.  He submitted personnel reports 
that reflect that he was assigned aircraft maintenance duties 
while serving in Vietnam.  

In September 2005, the Veteran testified before the undersigned 
Veteran's law judge concerning problems in obtaining VA treatment 
for his low back.  The testimony is not relevant to service 
connection for a lumbar spine disability.

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of any lumbar spine disorder.  

An October 2007 private MRI study showed lumbar spondylosis and 
disc bulges from L4 through S1.    

In November 2007, the Veteran attributed his low back pains to 
service in Vietnam.  

In November 2009, a VA neurologist evaluated the Veteran's spine.  
During the examination, the Veteran reported the onset of low 
back pain in 1980.  There had been no injury.  The examiner noted 
a lumbar laminectomy in 2002.  The diagnosis was lumbar 
degenerative arthritis/disc disease.  The etiology was unknown.  

The salient features of this claim are that the Veteran has 
claimed that symptoms arose during active military service, but 
then he has also claimed that there were no symptoms until many 
years later.  He has denied that he had a lumbar spine injury or 
other event during active service that might cause traumatic 
arthritis of the lumbar spine.  He reported the onset of back 
pain in 1980; about nine years following his separation from 
active military service in 1971.  Although he served with Reserve 
components at various times after active service, there is no 
evidence upon which to link lumbar spine arthritis to any such 
training period.  The presumptions for service connection chronic 
diseases, such as arthritis, that become disabling within a year 
of discharge are not available for ACDUTRA or inactive duty 
training.  Paulson, supra.  Even though the recent VA examiner 
did not dissociate lumbar spine arthritis from active service, 
there is no basis on which to attribute this disorder to active 
military service or to Reserve component service after active 
service.  Moreover, arthritis is not a disease for which 
presumptive service connection as a result of herbicide exposure 
may be granted.  

The lay evidence of record is competent with respect to 
observance of symptoms readily observable, but lacks credibility 
with respect to the date of the onset of low back pains.  Thus, 
there is an indication of lack of veracity.  Washington, supra.  
Furthermore, lay evidence may not be used to establish an 
etiology.  VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu, supra.  The Veteran's 
etiology opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.  His claim of symptoms beginning in Vietnam are called 
into question by his claim of no back pain until 1980.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a lumbar spine disability 
must be denied.  

Hemorrhoids

The STRs reflect the Veteran was sound at entry.  He received 
hemorrhoid treatment in July 1969.  A July 1969 STR contains a 
favorable line of duty determination concerning a large prolapsed 
external hemorrhoid.  The clinical report states, Line of Duty, 
Yes.  The report also notes "I & D" [incised and drained].  A 
November 1970 STR notes pain in the rectal area.  A June 1996 
Reserve component examination report notes external hemorrhoids.  

An October 1998 private medical report notes swollen hemorrhoids 
for two days.  The report notes that one was incised and drained 
in December 1997 and that hemorrhoids might have flared-up 
because of recent constipation.  The nurse-practitioner noted six 
hemorrhoids; four of them were very large.  He was treated with 
proctocream-HC, Tucks(r), Metamucil(r), an sitz baths.  A February 
1999 private sigmoidoscopy report notes internal and external 
hemorrhoids.  

In February 2002, the Veteran reported that hemorrhoids had been 
surgically treated during active service.  He also reported that 
during the period from 1971 through 2000, he was treated for 
advanced hemorrhoids at various private facilities.  

In September 2005, the Veteran testified before the undersigned 
Veteran's law judge that hemorrhoids arose during active service, 
that he still had them, and that another surgery would soon be 
necessary. 

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of hemorrhoids.  

A February 2007 private medical report notes that external 
hemorrhoids had been removed in July 2006, but that a lack of 
healing had been experienced, post-surgery.  He was using 
AnaMantle(r) rectal medication and triamcinolone.  

In November 2009, a VA physician evaluated the hemorrhoids and 
noted that external hemorrhoids had arisen during active service 
and were surgically treated during active service.  The diagnosis 
was hemorrhoids.  The etiology was unknown.  

The salient features of this claim are that external hemorrhoids 
clearly arose during active military service and have recurred 
periodically since then.  A favorable line of duty determination, 
binding on VA, was made in 1969.  The recent VA examiner 
confirmed the diagnosis of external hemorrhoids, but found them 
to be of unknown etiology.  Thus, the physician did not 
dissociate hemorrhoids from active service.

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of Veterans 
Affairs.  Requirements as to line of duty are not met if at the 
time the injury was suffered or disease contracted the veteran 
was: 
(1)	Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 
(2)	Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 
(3)	Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the person 
was convicted by such court.  

38 C.F.R. § 3.1(m) (2009).

There is no indication that any of the three disqualifying 
conditions set forth above exist in this case.  Thus, the 
favorable line of duty determination concerning hemorrhoids, set 
forth in the STRs, is binding on VA.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is favorable.  
Service connection for external hemorrhoids will therefore be 
granted.

Chronic Digestive Disorder

The STRs reflect the Veteran was sound at entry during his first 
period of active military service.  There is no entrance or exit 
examination for the second period of active military service.  He 
received treatment for nausea in June 1971.  There is no other 
indication of a digestive disorder in the STRs.   

In February 2002, the Veteran reported that exposure to Agent 
Orange in Vietnam might have caused a gastrointestinal problem.  
He also reported that an ulcer was discovered by a private 
physician in 1972.  Clinical records fail to mention any peptic 
ulcer condition, however.  

A January 2002 VA out-patient treatment report notes that a low-
fat diet was recommended for the Veteran's hyperlipidemia.  His 
appetite was normal and his weight, stable.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that his digestive problem is manifested by a 
burning sensation, but, when asked about the time of onset, he 
testified that these burning sensations began at some time after 
active military service.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of any digestive problem.  
During a November 2009 VA compensation examination, the Veteran 
denied any digestive problem.  The physician made no further 
mention of this claimed disorder.  

The salient features of this claim are that no current digestive-
related symptom is reported and no diagnosed digestive-related 
disability exists.  The Court has specifically disallowed service 
connection where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease or 
injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a chronic digestive disorder 
must therefore be denied. 

Tumor of the Torso

The STRs mention the presence of skin diseases at various times, 
but do not mention a tumor.  

In his original service connection claim submitted in May 1986, 
the Veteran mentioned a skin condition secondary to Agent Orange.  

A June 1999 private medical report notes a lipoma of the left 
axilla.  

In an August 2001 service connection claim, the Veteran reported 
that a left-sided torso tumor had grown considerably since first 
noticed it.  He reported private treatment for this disorder.

In February and June 2002, the Veteran again claimed service 
connection for a left-sided torso tumor.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of a tumor of the torso.  

A November 2009 VA compensation examination report reflects that 
the Veteran reported that the tumor began growing in 1970.  The 
examiner described a tumor located on the left torso.  It was 
soft, not attached to overlying skin, non-tender, and measured 
7.5-cm in diameter.  The diagnosis was librolipoma of unknown 
etiology.  

The salient features of this claim are that the Veteran has 
provided credible, competent evidence that a tumor of the left 
torso began to appear in 1970.  No separation examination report 
is of record to corroborate the Veteran's claim.  A current 
diagnosis of librolipoma has been offered.  Although the examiner 
has declined to offer an etiology, it appears that the examiner 
has no opinion with respect to the Veteran's claim of having 
noticed this since 1970.  Thus, the examiner has not dissociated 
this tumor from active military service.  

The lay evidence of record is competent and credible with respect 
to observance of symptoms readily observable.  Washington, supra; 
38 C.F.R. § 3.159; Espiritu, supra.  The Veteran's observance of 
a tumor formation in 1970 is crucial to this claim because a lay 
person is held to be competent to identify a medical condition, 
such as a tumor, and the torso tumor first seen in 1970 supports 
a later diagnosis by a medical professional.  Jandreau, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a librolipoma of the left 
torso will therefore be granted.

Facial Nerve Condition

The STRs do not reflect a relevant complaint or injury during 
active service; however, there is no discharge examination report 
or medical history questionnaire from the second period of active 
service, upon which the Veteran might have reported such a 
complaint.  A May 1983 Reserve component STR notes that the neck 
was supple.  A February 1989 Reserve components STR notes that 
the Veteran had undergone private neck surgery on October 11, 
1988, for anterior cervical diskectomy at C4-C7.  

A February 2000 VA out-patient treatment report notes a 3 month 
history of a tingling sensation in the left side of the face.  

A letter of June 2000, from a Dr. Kole to a Dr. Deen, notes 
numbness of the left cheek and neck.  The letter states, "There 
has been no injury...He said the symptoms have been present for 
probably five to six months."  The doctor recommended an MRI 
study.  A July 2000 brain MRI ruled out brain lesion. 

A September 2000 letter from Dr. Kole to Dr. Deen reflects that 
the numbness symptoms appeared to travel from the temporal 
mandibular joint to the left face, then out the left neck to the 
left shoulder.  On examination, no abnormality was found.  The 
physician then recommended a cervical MRI and a carotid echogram.  
In a January 2001 letter, Dr. Kole noted that all studies had 
yielded negative results. 

In August 2001, the Veteran claimed service connection for a 
nervous condition of the left side of the face, neck, and 
shoulder.  He reported constant twitching, numbness, tingling, 
and left eye weakness and that these had been noticed since 
returning from Vietnam in 1971.  He reported private medical 
treatment by Drs. Deen and Kole.  

In February 2002, the Veteran related a nerve condition of the 
left side of the face to active military service and possibly 
aggravated by later Reserve component service.

During the September 2005 hearing before the undersigned 
Veteran's law judge, service connection for facial numbness was 
not discussed.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of any nerve condition of the 
left side of the face.  

In March 2007, the Veteran attributed numbness of the face to 
exposure to Agent Orange in Vietnam.  

In November 2009, a VA neurologist evaluated the Veteran facial 
nerves.  No abnormality was found and no diagnosis was offered.  

The salient feature of this claim is that neurological 
examination has failed to discover any disability or abnormality 
of a facial nerve.  The Court has specifically disallowed service 
connection where there is no present disability.  Brammer, supra.

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  Washington, supra.  
However, lay evidence may not be used to establish a diagnosis.  
38 C.F.R. § 3.159; Espiritu, supra.  The Veteran's opinion in 
this matter is of little value because the determination involves 
a question that only medical experts may address.  Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a facial nerve condition 
must therefore be denied. 

Residuals of a Head Injury to include a Scar

The STRs reflect that in July 1970, the Veteran suffered a 
laceration of the forehead due to a falling Venetian blind.  
Sutures were required.  Headache and dizziness were reported nine 
days later.  

In August 2001, the Veteran requested service connection for 
residuals of a forehead injury.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that while cleaning a dormitory, he fell from 
a ladder and struck his head on the floor and a Venetian blind 
then fell and struck his head, causing a laceration.   He felt 
that this injury has contributed to current headaches.

A VA neurologist examined the Veteran's head in November 2009.  
The Veteran denied any head injury since the in-service head 
injury.  The examiner found no neurological deficit.  The Veteran 
denied any head injury residual, except for headaches.  The 
Veteran reported the in-service left forehead laceration; 
however, neither he, nor the examiner, could locate a scar.  

From the above facts, the salient feature of this claim is that 
no residual of a head injury and forehead laceration has been 
detected.  While the Veteran has asserted that a hearing loss 
disability and possible headaches are related to the injury, 
service connection has been granted for those disabilities as 
they are shown to be related to active service irrespective of 
the head injury and laceration.  During VA examination, even the 
Veteran, when asked, could not locate the claimed forehead scar 
or identify another residual.  The Court has specifically 
disallowed service connection where there is no present 
disability.  Brammer, supra.

The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  Washington, supra.  
However, lay evidence may not be used to establish a diagnosis.  
38 C.F.R. § 3.159; Espiritu, supra.  The Veteran's opinion in 
this matter is of little value because the determination involves 
a question of diagnosis, which requires medical expertise.  
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection for residuals of a head injury to include a 
forehead scar must be denied. 

Erectile Dysfunction

The STRs do not note a complaint of erectile dysfunction during 
either period of active military service.  

In January 2000, a urologist of Michigan Urological Institute, 
PC, informed Dr. Deen that the Veteran had reported two episodes 
of erectile dysfunction.  Viagra(r) was prescribed.  

A March 2001 VA urology study failed to identify any known cause 
for erectile dysfunction.  

In August 2001, the Veteran reported that erectile dysfunction 
first became apparent in 1972 and that he first sought treatment 
by VA in 1976.  He has been treated for erectile dysfunction at 
various times since then.  

In February 2002, the Veteran reported that erectile dysfunction 
has been continuous since returning home from Vietnam.  He also 
reported that he first sought VA treatment for erectile 
dysfunction in January 1986.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that he believed that Agent Orange had caused 
an erectile dysfunction.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of the claimed erectile 
dysfunction.   

In November 2009, a VA neurologist evaluated the Veteran and 
offered a diagnosis of erectile dysfunction.  The physician 
opined that it is unlikely that this is related to active 
military service.  The basis for the opinion is that there was no 
evidence of such during active service. 

The salient features of this claim are that the Veteran has 
reported that he noticed erectile dysfunction beginning in 1972 
and that he has linked it to Agent Orange exposure.  He has not 
alleged that the condition actually arose during active military 
service.  The recent VA examiner offered a diagnosis of erectile 
dysfunction and then dissociated this from active service.  The 
basis for the opinion is that erectile dysfunction was not shown 
to have arisen during active military service.  The above-
mentioned medical opinion is persuasive, as it is based on 
accurate facts and supported by a rationale.  Nieves-Rodriguez, 
supra; also see Reonal, supra.  There is no evidence that 
erectile dysfunction was caused by ACDUTRA or inactive duty 
training and erectile dysfunction is not a disease for which 
presumptive service connection as a result of herbicide exposure 
may be granted.  Nor is erectile dysfunction a chronic disease 
set forth at 38 C.F.R. §§ 3.307, 3.309.

The Veteran's statements and testimony concerning the onset of 
erectile dysfunction in 1972 is credible and competent; however, 
it does not link erectile dysfunction to active military service, 
as he was discharged in December 1971.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for erectile dysfunction must be 
denied.  

Prostate Disability

The STRs note venereal wart treatment in October 1964 in Korea, 
treatment for urethritis in December 1964 in Korea, and treatment 
for a prostatic discharge in February 1965.  The geographic 
location where prostate treatment was given is not shown.  A 
December 1966 separation examination report notes a normal 
prostate examination.  In June 1968, a gonorrhea infection was 
noted.  In July 1968, a possible non-specific urethritis was 
noted.  This urethritis determined to have been incurred in the 
line of duty.  A private medical report dated in January 1987 
notes that the prostate was non-tender and not enlarged.  March 
1991 and June 1996 Reserve component periodic physical 
examination reports note a normal prostate examination.  

A January 1998 private medical report notes diagnoses of 
urethritis, prostatitis, and dysuria.  The prostate gland was 
enlarged and slightly boggy.

In August 2001, the Veteran reported that prostate-related 
treatment was furnished by VA from January 1974 to the present 
time.  In February 2002, he reported that he suffered from an 
enlarged prostate gland.  

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that he believed that a prostate-related 
diagnosis had been offered, but he did not state what that 
diagnosis was.  He recalled prostate treatment while serving in 
Vietnam.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of any prostate disorder.  Upon 
examination, the physician found prostate enlargement resulting 
in dysuria and urinary urgency.  The physician opined that it is 
not likely that this disorder is related to military service.  
The rationale offered is that there is no evidence of an enlarged 
prostate in the STRs.  

The salient features of this claim are that there is no evidence 
of prostate enlargement during active military service and the 
recent VA examiner has dissociated this disorder from active 
service.  The medical opinion is persuasive, as it is based on 
accurate facts and supported by a rationale.  Nieves-Rodriguez, 
supra; also see Reonal, supra.  Moreover, there is no evidence 
that an enlarged prostate was caused by ACDUTRA or inactive duty 
training.  An enlarged prostate is not a disease for which 
presumptive service connection as a result of herbicide exposure 
may be granted.  Nor is an enlarged prostate a chronic disease 
set forth at 38 C.F.R. §§ 3.307, 3.309.

The Veteran's statements and testimony concerning noticeable 
enlarged prostate symptoms, such as dysuria and urinary urgency, 
are credible; however, this does not link an enlarged prostate to 
active military service, as the Veteran was discharged in 
December 1971 and he said that he first sought treatment for this 
in 1974.  Although he testified that he received prostate 
treatment in Vietnam, his STRs reflect that he had a prostatic 
discharge in 1966, prior to going to Vietnam.  A prostatic 
discharge is not the same as an enlarged prostate and the 
prostatic discharge has not recurred. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a prostate disability must 
be denied.  

Glaucoma

The STRs do not note glaucoma or optic nerve pathology.  A March 
1970 STR notes the Veteran underwent an ophthalmology examination 
after complaining of sensitivity to sunlight; however, abnormal 
intraocular tension is not noted.  An April 1978 periodic 
examination report for Reserve components notes normal 
intraocular pressures (17-mm Hg, bilaterally).  March 1991 and 
June 1996 periodic examination reports also note normal 
intraocular pressures. 

In March 2002, the Veteran submitted a private ophthalmology 
report dated in July 2001 from Northwest Eye Physicians, P.C.  
The report notes a history of iritis in both eyes.  He currently 
had early nuclear sclerotic lenticular changes (early cataracts).  
Intraocular tensions were normal, but glaucoma remained suspect.    

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that he was told that he had glaucoma.  No 
allegation of service connection was made.  

In March 2006, the Board denied service connection for loss of 
vision but remanded the glaucoma claim for an examination.  

In April 2007, the Veteran submitted a March 2006 private medical 
reports that offers a diagnosis of glaucoma.

Upon VA examination in November 2009, the physician found open 
angle glaucoma, bilaterally.  Date of onset was 6 to 7 years 
earlier.  The examiner noted that a right eye intraocular 
pressure of 39-mm HG was obtained in 2001.  Current tonography 
showed normal intraocular pressures.  The diagnoses were glaucoma 
and age-related cataracts.  The examiner opined that these 
disorders were not caused by active service or service-connected 
disease.  No other rationale was provided.  

The salient features of this claim are that there is no evidence 
of glaucoma during active military service and the recent VA 
examiner has dissociated this disorder from active service and 
from service-connected disabilities.  The medical opinion is 
based on accurate facts, but no rationale was supplied.  
Nevertheless, because glaucoma is not shown until many years 
after active service and because there is no other medical 
evidence tending to controvert the negative opinion, the Board 
must conclude that the medical evidence preponderates against the 
claim.  Moreover, there is no evidence that glaucoma was caused 
by ACDUTRA or inactive duty training and glaucoma is not a 
disease for which presumptive service connection as a result of 
herbicide exposure may be granted.  Nor is glaucoma a chronic 
disease set forth at 38 C.F.R. §§ 3.307, 3.309.

The Veteran's statements and testimony concerning noticeable 
symptoms, such as vision loss, are credible; however, this does 
not link glaucoma to active military service, as the Veteran was 
discharged in December 1971 and glaucoma was first shown in 2001.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for glaucoma must be denied.  

Acne, Pseudofolliculitis Barbae, and a Dermatological Disorder of 
the Arms and Torso

The STRs reflect the Veteran was sound at entry and that he 
received treatment for tinea versicolor in July 1966.  A 
September 1968 STR notes treatment for a rash on the neck.  The 
examiner noted, "Seems to be spreading."  "Had similar thing 
one year ago."  The impression was rash of questionable 
etiology.  The examiner checked a box noting "Line of Duty" 
"Yes."  Thus, a favorable line of duty determination concerning 
a rash on the neck has been made by the service department.  A 
November 1971 STR notes a whitish patch on the neck.  The 
impression was questionable dermatitis.  

In February 1981, VA treated the Veteran for dry, peeling skin.  

April 1983 and June 1996-dated medical history questionnaires 
note that the Veteran checked "yes" to history of skin 
diseases.  In April 1983, a military examiner noted a history of 
a nonspecific rash on the left leg with no recurrence in recent 
years.  A February 1986 STR notes a spreading pruritic rash 
occurring mainly on the trunk.  This was thought to be pityriasis 
rosea.  VA treated this in May 1986.  

The Veteran submitted his first claim for service connection for 
a skin condition in May 1986.  He claimed that his skin condition 
was caused by Agent Orange.

In June 1996, a military examiner noted a mild recurrent body 
rash for the previous 5 to 6 years.  An April 1987 report of 
medical history questionnaire notes that the pityriasis rosea 
seen in 1986 had lasted 2 to 3 months.  

In May 1990, the Veteran's Reserve unit put him on a limited duty 
profile that excused him from shaving his face daily.  The 
diagnosis was pseudofolliculitis barbae. 

An April 1993 STR notes treatment for pseudofolliculitis barbae.

Numerous private medical reports dated in the 1980s and later 
note treatment for pityriasis, dry skin, eczema, and for rashes.  
A March 1996 Prudential Hospital report notes tinea corporis.  A 
December 1997 report notes that folliculitis of the back was 
treated with antibacterial soap. 

In July 2001, the Veteran again requested service connection for 
face and neck skin disorders.  He reported VA and private 
treatment at various times.  He reported a skin rash over the 
torso, back, chest, arms, neck, legs, and groin.  He also 
reported a rash around the eyes and acne around the nose, 
forehead, and shoulders.  In February 2002, he reported recurring 
rashes on his torso, arms, legs, neck, and face since serving in 
Vietnam.  

In September 2005, the Veteran testified before the undersigned 
Veteran's law judge that he was treated for acne during active 
service and that shaving had caused these problems to appear.  He 
testified that he blamed Agent Orange for a torso rash because 
that appeared after serving in Vietnam.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of all claimed skin disorders.  

In November 2009, a VA physician evaluated the Veteran's skin 
disorder and found acne of the face, a dermatitis rash of the 
arms and trunk, and two pseudofolliculitis barbae lesions, one on 
either side of the neck.  Rash was seen on the armpits, upper 
arms, and torso.  There was no evidence of chloracne, according 
to the examiner.  The examiner felt that the etiology of 
pseudofolliculitis barbae was unknown; however, the examiner had 
stated that these skin conditions appear to have arisen as 
intermittent conditions in 1969 or 1970.  

The salient features of this claim are that skin rashes appeared 
during active military service and have recurred periodically 
since then.  A favorable line of duty determination concerning 
the onset of a rash on the neck was made in September 1968.  The 
recent VA examiner confirmed the diagnosis of dermatitis rash 
over various parts of the body.  The physician did not dissociate 
this rash from active military service.  The physician concluded 
that the pseudofolliculitis barbae lesions are of unknown 
etiology, but did not dissociate any skin lesions from active 
service.

The Veteran's statements and testimony concerning noticeable 
symptoms, such as rashes and acne that have intermittently 
appeared since serving in Vietnam, are credible and do support 
the favorable conclusion below.  

There is no indication that any disqualifying condition set forth 
at 38 C.F.R. § 3.1(m) exists in this case.  Thus, the line of 
duty determination set forth in the STRs becomes binding on VA.  
After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for acne of the face, 
pseudofolliculitis barbae on the neck, and a dermatitis rash of 
the arms and torso will therefore be granted.

Chloracne and Multiple Myeloma, Secondary to Agent Orange 
Exposure

The STRs are entirely negative for chloracne or multiple myeloma.    

In August 2001, the Veteran requested service connection for 
chloracne and multiple myeloma.  He reported that these began 
after exposure to Agent Orange.

In September 2005, the Veteran testified before the undersigned 
Veteran's Law Judge that he might have mis-identified as 
chloracne, the skin condition for which he was seeking service 
connection.  He also testified that he has had multiple tumors or 
moles removed and was never told what they were, although they 
were not found to be cancerous.  He then suspected that these 
were multiple myeloma.  

In March 2006, the Board remanded the case for an examination to 
determine the nature and etiology of all claimed skin disorders.  

In November 2009, a VA physician evaluated the Veteran's skin and 
related service connection claims but did not find evidence of 
any chloracne or multiple myeloma.  

The salient feature of these two service connection claims are 
that neither chloracne nor multiple myeloma has been found at any 
time.  As noted earlier, the Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents have 
resulted in a disability. . . .  In the absence of proof of a 
present disability there can be no valid claim [for service 
connection]."  Brammer, supra. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Service connection for chloracne and multiple myeloma must 
therefore be denied. 


ORDER

Service connection for a bilateral hearing loss disability is 
granted. 

Service connection for migraines is granted.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability with 
radiculopathy is denied.

Service connection for hemorrhoids is granted.

Service connection for a chronic digestive disorder is denied.

Service connection for a librolipoma tumor on the left side of 
the torso is granted.

Service connection for a facial nerve condition is denied.

Service connection for the residuals of a head injury to include 
a scar is denied.

Service connection for erectile dysfunction is denied.

Service connection for a prostate disability is denied.

Service connection for glaucoma is denied.

Service connection for acne of the face, pseudofolliculitis 
barbae on the neck, and a dermatitis rash of the arms and torso 
is granted.

Service connection for chloracne and multiple myeloma, secondary 
to Agent Orange exposure, is denied.


REMAND

Concerning entitlement to higher initial ratings for PTSD and 
tinnitus and earlier effective dates for the PTSD ratings (rated 
noncompensably prior to November 16, 2009, and 30 percent from 
then), the veteran has submitted a timely NOD.  The claims file 
does not reflect that an SOC has been issued.  The Court has held 
that an unprocessed notice of disagreement should be remanded, 
rather than referred, to the RO.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, these issues will be returned to the 
Board after issuance of the SOC only if perfected by the filing 
of a timely substantive appeal and not otherwise resolved.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues are remanded to the RO for the following 
action:

The RO should issue an SOC with respect to 
the initial ratings for PTSD and tinnitus 
and effective dates for the PTSD ratings.  
The Veteran should be informed that, under 
38 C.F.R. § 20.302 (2009), he has 60 days 
from the date of mailing of the SOC, or 
until December 31, 2010, whichever is 
later, to file a substantive appeal or a 
request for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


